SUMMARY ORDER
Plaintiff-Appellant Robert Hernandez alleges that his former employer, Wackenhut Corrections Corporation, and several unnamed employees at its Queens Detention Facility, violated his rights under 18 U.S.C. §§ 1001 and 1002, the Fourth and Fourteenth Amendments to the United States Constitution, Title 5 of the Federal Service Labor-Management Relations Act, 5 U.S.C. §§ 2105(b), 7116a(5)-(7), and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. He also asserts that defendants denied him his Weingarten rights under the National Labor Relations Act (NLRA), see NLRB v. J. Weingarten, Inc., 420 U.S. 251, 95 S.Ct. 959, 43 L.Ed.2d 171 (1975). Finally, Hernandez contends that the district court improperly denied his request for appointment of counsel and treated him in a manner that reflected impermissible bias.
We agree with the district court that appellant’s claims under Sections 1001 and 1002, the Fourth and Fourteenth Amendments, Title 5, and the NLRA are without merit, and affirm its dismissal of those claims for substantially the reasons stated orally by that court. Appellant did not raise his Title VII claim below, and we decline to consider it. See Amalgamated Clothing & Textile Workers Union v. Wal-Mart Stores, Inc., 54 F.3d 69, 73 (2d Cir. 1995). We also find meritless appellant’s contentions that the district court abused its discretion in failing to appoint counsel, and that it treated him in a biased manner.
Having considered all of the appellant’s arguments and found them to be without merit, we AFFIRM the judgment of the district court.